TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00576-CV


             Glenn Hegar, Comptroller of Public Accounts of the State of Texas;
             and Ken Paxton, Attorney General of the State of Texas, Appellants

                                                    v.


                   Imperial Fire and Casualty Insurance Company, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. D-1-GN-12-002808, HONORABLE TIM SULAK, JUDGE PRESIDING



                              MEMORANDUM OPINION


PER CURIAM

                Appellants have filed an unopposed motion to abate this appeal pending settlement

negotiations.1 We grant the motion and abate the appeal until April 3, 2015. If the parties have

finalized a settlement by that date, they are instructed to file a motion to dismiss in accordance with

the settlement agreement. If the parties have not finalized a settlement by that date, they are instructed

to file a report informing this Court of the status of the appeal and requesting any necessary

extension of the abatement. All appellate deadlines will be tolled during the period of abatement.




        1
          When this appeal was filed, Susan Combs was the Comptroller of Public Accounts of the
State of Texas and Greg Abbott was the Attorney General of Texas. Glenn Hegar and Ken Paxton,
as successors to these offices, have been automatically substituted as parties to these proceedings.
See Tex. R. App. P. 7.2(a).
Before Justices Puryear, Goodwin, and Field

Abated

Filed: March 4, 2015




                                              2